Exhibit 2.1 Execution Copy SHARE PURCHASE AGREEMENT AMONG TRANSATLANTIC HOLDINGS B.C. LTD., AND GBC OIL COMPANY LTD. February 29, 2016 TABLE OF CONTENTS ARTICLE 1 DEFINITIONS 1 Definitions 1 ARTICLE 2 PURCHASE OF SHARES; CLOSING 6 Purchase of the Shares from TAT 6 Closing 6 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF TAT WITH RESPECT TO TAT 6 Organization and Powers 6 Authority 6 Execution; Binding Effect 6 No Conflict 7 Consents 7 Proceedings 7 Brokers or Finders 7 ARTICLE 4 REPRESENTATIONS OF TAT WITH RESPECT TO THE COMPANY AND CAYMANCO 7 Organization, Qualification and Corporate Power 7 Capitalization of the Company; Shares 8 Ownership of Assets of CaymanCo 8 Compliance with Applicable Legal Requirements 8 Environmental Matters 8 Company Liabilities 8 ARTICLE 5 REPRESENTATIONS OF CONTINENTAL 9 Organization and Powers 9 Authority 9 i Execution; Binding Effect 9 No Conflict 9 Consents 9 Investment Intent 9 Shares Not Registered 10 Financing 10 Proceedings 10 Brokers or Finders 10 ARTICLE 6 COVENANTS PRIOR TO CLOSING DATE 10 General Obligations 10 Restrictions on Company and CaymanCo 11 Notification 11 ARTICLE 7 CERTAIN OTHER COVENANTS 12 Mutual Covenants Regarding Closing 12 Mutual Covenants Regarding Consents 12 Supplemental Disclosure 12 Compliance with Laws 13 TAT’s Access to Books and Records 13 ARTICLE 8 CONDITIONS PRECEDENT TO CONTINENTAL’S OBLIGATION TO CLOSE 14 Accuracy of Representations 14 TAT’s Performance 14 Material Adverse Change 14 Consents; Required Regulatory Approvals 14 Documents 14 No Injunction 15 ii No Proceedings 15 Consummation of the Contribution of the Excluded Assets and the Assignment and Assumption of the Excluded Liabilities 15 ARTICLE 9 CONDITIONS PRECEDENT TO THE OBLIGATION OF TAT TO CLOSE 15 Accuracy of Representations 15 Continental’s Performance 15 Consents; Required Regulatory Approvals; Lien Release 15 Closing Cash Payment; Documents 16 No Injunction 16 No Proceedings 16 Contribution of the Excluded Assets and the Assignment and Assumption of the Excluded Liabilitiess 16 ARTICLE 10 TERMINATION 16 Termination Events 16 Effect of Termination 17 ARTICLE 11 INDEMNIFICATION; REMEDIES 17 Survival 17 Indemnification and Payment of Damages by TAT 17 Indemnification and Payment of Damages by Continental 18 Time Limitation 18 Limitation on Damages 18 Monetary Limitation 18 Procedure for Indemnification – Third Party Claims 19 Procedure for Indemnification – Other Claims 20 Exclusive Remedy 20 Mitigation; Insurance 20 iii ARTICLE 12 GENERAL PROVISIONS 20 Expenses 20 Public Announcements 21 Confidentiality 21 Notices 21 Further Assurances 22 Entire Agreement and Amendment 22 Waiver 22 Disclosure Schedules; Exhibits 23 Assignments, Successors, and No Third-Party Rights 23 Severability 23 Section Headings; Construction 23 Time of Essence 24 Governing Law 24 Disclaimer 24 Dispute Resolution 24 Counterparts 25 iv SHARE PURCHASE AGREEMENT
